DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chino et 2018/0079887.

Chino et al. techs thermoplastic elastomer compositions used in various molding applications including but not limited to those claimed in 9-12, see Chino et al. at [0241]+.  Chino et al further teaches polymers reading on those instantly claimed as 
In the event that one of ordinary skill in the art would not immediately envisage the claimed limitations from the cited art then the claimed invention is rendered prima facie obvious from the disclosure given that each of the claimed ingredients is disclosed and suggested to be used in combination as claimed.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chino et al. 2018/0079887 taken with Yoshimura et al. US 2017/0232684.
In the event that the claims are not considered anticipated and/or obvious from Chino et al as applied supra, the claims are prima facie obvious when taking Chino et al with Yoshimura et al.  Specifically, Chino et al. is seen to teach the actual polymer species as claimed and, as such, the relative SP values are presumed to be present.  The Yoshimura et al. document teaches overlapping polymers [0085]-[0095] mixed in the same manner as claimed.  Further, the relative SP values are discussed at [0125].  As such, one of ordinary skill would have been motivated to incorporate the polymers having the SP values following the teaching in Yoshimura et al. in the composition in Chino et al. so as to obtain the mold-ability and strength properties as taught.  As such, the claims are rendered prima facie obvious.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MULCAHY whose telephone number is (571)272-1107.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter D. Mulcahy/Primary Examiner, Art Unit 1762